Citation Nr: 0032482	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151, for 
residuals of aortic femoral bypass surgery, as the result of 
examination or medical or surgical treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the claim.  The Board remanded this 
claim to the RO in December 1998 in order to obtain 
additional medical records and for specialist medical 
opinions.  That development has been completed and the case 
returned to the Board. 


FINDINGS OF FACT

1.  The medical evidence of record does demonstrates that VA 
did not misdiagnose or fail to diagnose or treat the 
veteran's pre-existing aorto-iliac occlusive disease. 

2.  The medical evidence of record demonstrates no additional 
disability following aortic femoral bypass surgery by VA in 
April 1996. 

3.  The medical evidence of record does not demonstrate a 
link between VA examination or medical or surgical treatment 
of an aortic femoral bypass surgery in April 1996 and the 
veteran's claimed residuals of aortic femoral bypass surgery.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151, for residuals of 
aortic femoral bypass surgery, as the result of examination 
or medical or surgical treatment by VA, is not warranted.  
38 U.S.C.A. §§ 1110, 5107, 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97.  Therefore, as the veteran filed his 
claim prior to October 1, 1997, the relevant issue before the 
Board is whether the veteran's residuals of aortic femoral 
bypass surgery are the result of VA medical or surgical 
treatment or hospitalization.  

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

The veteran contends that for three years prior to an April 
1996 aortic femoral bypass graft he was "misdiagnosed" by 
VA as having arthritis instead of "blockage of blood flow," 
that this misdiagnosis permitted his aorto-iliac occlusive 
disease to continue its natural progression for the three 
year period, undiagnosed and untreated, and that it was VA's 
failure to diagnose or treat this underlying disorder that 
resulted in his having to undergo an aortic femoral bypass 
graft in April 1996.  As an alternative theory of recovery 
under 38 U.S.C.A. § 1151, the veteran contends that he has 
impotence, mental problems, stomach problems, and pain, as 
the result of the April 1996 surgery.

The evidence reflects that the veteran was hospitalized in 
1970 for ulcers and in 1984 for bladder infection.  He was 
seen at VA in 1979 for a viral gastroenteritis, and was 
diagnosed with peptic ulcer disease.  In 1985, he was 
diagnosed with continuous alcohol dependence, tobacco 
dependence, episodic cannabis abuse, and past history of 
mixed substance abuse, and reported a history of peptic ulcer 
disease.  In 1986, he was diagnosed with pylorospasm, 
probably related to anxiety, and chest wall pain.  He was 
hospitalized at VA in 1987 for adjustment disorder with mixed 
emotional features.  In August 1991, the veteran complained 
of back pain radiating down the right thigh and foot, and X-
rays revealed degenerative joint disease, and a diagnosis of 
lumbosacral strain with degenerative joint disease and 
narrowing of L2-3.  In February 1992, the veteran was 
diagnosed with headaches of uncertain etiology, exogenous 
obesity, hypercholesterol and hypertriglyceridemia, and 
tobacco abuse.  In May 1992 he was diagnosed with depression 
or dysthymic disorder subsequent to a divorce the previous 
year and financial problems.  In 1992, the veteran reported a 
history of right shoulder pain and ulcers.  In January 1993, 
he had pain and swelling of the left testicle, which was 
found to be left epididymal orchitis.  The veteran described 
decreased quality of erections and acknowledged that this was 
often a psychological problem.  The diagnosis was left 
epididymal orchitis, sexual impotence.  In July 1993, he 
complained of painful leg and hips, thought to be symptoms of 
bursitis of both hips.  In August 1993, the veteran expressed 
concern about impotence.  In December 1993 he was diagnosed 
with ulcers and alcohol abuse.  In January 1994, a magnetic 
resonance imaging (MRI) of the lower extremity resulted in 
the impression of no evidence of avascular necrosis, and a 
cystic appearing lesion in the right femur which was thought 
to be a benign process.  In August 1994, the veteran was 
diagnosed with chronic and acute alcoholism.  VA 
hospitalization in January 1995 reflected diagnoses of 
alcoholism, essential tremor, and chronic low back pain.  In 
July 1995, the veteran complained of generalized arthralgias, 
was diagnosed as having chronic fatigue syndrome, chronic 
alcohol abuse, and thrombocytopenia.  VA hospitalization in 
July 1995 resulted in diagnoses of pyelonephritis, chronic 
alcohol abuse, abnormal liver function tests due to chronic 
alcohol abuse, adjustment disorder with mixed emotional 
features, and essential tremor.  

In February 1996, the veteran complained of pain of the mid-
chest, shoulder, neck, and arms.  The impression was chronic 
low back pain, esophagitis, and epigastritis.  In March 1996, 
he reported a 3 year history of worsening pain, and 
complained of leg pain at night, of blockage on both legs and 
possibly in the neck and shoulders, and that he could not 
walk.  In Early April 1996, the veteran complained of walking 
problems, periods of dizziness, shortness of breath with 
exertion, periodic edema, and fatigue.  In March 1996, the 
veteran was advised to quit smoking.  In March 1996, he 
complained of pain of the left shoulder and pain with 
breathing. 

In April 1996 the veteran was referred by a VA orthopedics 
clinic to a VA vascular clinic when no etiology was found for 
his hip pain.  The veteran reported a two year progression of 
hip pain.  The resulting diagnosis was aorto-iliac occlusive 
disease.  In April 1996, the veteran underwent an aortic 
femoral bypass graft.  

Postoperatively, in April 1996, the veteran was noted to be 
walking better.  In May 1996, he began doing more exercise, 
denied chest pain, was noted to be doing well, and said he 
felt the best he had felt in a long time, and felt much 
better in the feet.  The incision was noted to be healing 
well.  In June 1996, the veteran reported that he felt well 
and still had gastritis.  During a VA examination in July 
1996, the veteran reported that, following an aortofemoral 
bypass in April 1996, his pain of the lower extremities 
disappeared.  He also reported that he smoked a pack and a 
half per day and drank occasionally, had a history of ulcer 
disease, and was taking medication for hypertension.  
Examination revealed a long midline scar of aortofucation 
graft, and two well-healed femoral incisions.  The relevant 
diagnosis at that examination was status post-operative 
aortic femoral bypass graft, with good result, and good and 
palpable pulse of the lower extremities. 

In April 1997, the veteran was diagnosed with chest pain, 
hyperlipidemia, and reflux esophagitis.  In September 1997, 
he complained of chest pains and reported that he still 
smoked.  A relevant diagnosis was atherosclerotic heart 
disease.  In January 1998, the veteran reported a two month 
history of tremors, assessed as possible seizure and tremor.  
In February 1998, the diagnoses were hypertension and 
essential tremor.  A neurology consultation in February 1998 
resulted in impressions of exacerbation of essential tremor, 
bradycardia, question of beginning recurrence of chemical 
dependency, and anxiety disorder.  In July 1998, diagnoses 
included coronary artery disease and gastroesophageal reflux 
disease.  In November 1998, the veteran complained of acute 
sciatic pain, and was noted to have a herniated nucleus 
pulposus.  In January 1999, the veteran reported pain in his 
left lower extremity, attributed to disc herniation.  In May 
1999, he was assessed with olecranon bursitis and 
gastroesophageal reflux disease.  In June 1999, he was 
diagnosed with acid reflux.  He attended various group 
therapies.  Also in June 1999 he was diagnosed with 
polysubstance dependence (opiate abuse, alcohol dependence) 
and PTSD by history. 

After a review of the evidence of record, the Board finds 
that there is no competent medical evidence of record to 
demonstrate that the veteran currently suffers additional 
disability, or aggravation of a pre-existing disability, of 
residuals of aortic femoral bypass surgery in April 1996 or 
other examination or medical or surgical treatment by VA, 
including the alleged misdiagnosis, or failure to diagnose or 
treat.  

The veteran specifically argues that he had been under 
treatment at VA for hip pain for about three years prior to 
April 1996, and he believes that VA misdiagnosed his symptoms 
as arthritis.  In Boeck v. Brown, 6 Vet. App. 14, 17 (1993), 
the Court did "not reach the interesting question of whether 
38 U.S.C.A. § 1151 [in effect prior to October 1, 1997] 
applies in circumstances where . . . a claim is made that the 
negligent failure to diagnose this disease is 'aggravation' 
of that disease."  In this regard, the United States Supreme 
Court stated in Brown v. Gardner, 115 S.Ct. 552 (1994), that 
fault of VA personnel is not relevant to a determination of 
entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151.  In Brown, the United States Supreme Court upheld a 
lower Federal Circuit Court decision, which had upheld the 
Court of Veterans Appeals reversal of a Board decision 
denying benefits under 38 U.S.C. § 1151, holding that § 1151 
"neither imposes nor authorizes adoption of the fault-or-
accident requirement." Id. at 554 (italics added).  The 
United States Supreme Court also stated that the term 
"injury" and "aggravation of injury" "cannot carry with 
it any suggestion of fault attributable to the VA in causing 
it," Id. at 555, and that it would be an "eccentricity" to 
read a fault requirement into the "result of" language of 
38 U.S.C. § 1151, Id. at 556.   

While the fault or accident requirement does apply under 
38 U.S.C.A. § 1151 in effect from October 1, 1997, for the 
reasons stated below, entitlement to compensation has not 
been established under this statute.  The reasons include the 
Board's finding that the evidence of record does not 
demonstrate that VA misdiagnosed or failed to diagnose or 
treat the veteran's pre-existing aorto-iliac occlusive 
disease, or that there was in fact any additional disability 
following aortic femoral bypass surgery by VA in April 1996, 
or that there is any competent medical evidence of record to 
show that the claimed residuals were the result of the April 
1996 aorto-femoral bypass graft by VA.  

With regard to the veteran's contention that VA failed to 
diagnose, or misdiagnosed, his underlying aorto-iliac 
occlusive disease, there is no competent medical evidence of 
record to demonstrate that VA misdiagnosed or failed to 
diagnose or treat the veteran's underlying aorto-iliac 
occlusive disease.  The only medical opinion of record, a VA 
opinion rendered in February 1999 by a VA physician and 
psychologist, is that it is not likely that VA is at fault in 
failing to diagnose the veteran's aorto-iliac occlusive 
disease, and that it was not likely that VA was at fault in 
precipitating additional disability in association with his 
aortic femoral bypass graft. 

As the weight of the evidence is against the veteran's 
contention that VA misdiagnosed or failed to treat his 
symptoms, under the criteria in effect until October 1, 1997, 
the weight of the evidence is against the veteran's corollary 
contention that such alleged misdiagnosis or failure to 
diagnose or treat permitted his aorto-iliac occlusive disease 
to continue its natural progression for the three year 
period, undiagnosed and untreated, and resulted in his having 
to undergo an aortic femoral bypass graft in April 1996.  In 
this regard, the Board notes that the regulations in effect 
prior to October 1, 1997 specifically provide that 
compensation is not payable for such continuance or natural 
progress of preexisting disease (aorto-iliac occlusive 
disease) or injuries for which the hospitalization or 
treatment (April 1996 aortic femoral bypass) was authorized.  
38 C.F.R. § 3.358(b).

In determining whether there is additional disability, the 
Board notes that, prior to VA medical and surgical treatment 
(aortic femoral bypass graft) in April 1996, the veteran had 
already complained of the very symptomatology he claims as 
additional disability alleged to have occurred as the result 
of VA medical treatment or surgery.  The symptomatology 
complained of was, namely, impotence, mental problems, 
stomach problems, and pain.  Prior to April 1996, the veteran 
had been diagnosed with: impotence (diagnosed as left 
epididymal orchitis, sexual impotence); psychiatric disorders 
(PTSD, dysthymia or depression, and adjustment disorder); a 
long history of gastrointestinal disorders (peptic ulcer 
disease, gastroesophageal reflux disease, gastritis); and had 
complained of pain of the chest, shoulder, hips, legs, back, 
neck, arms, thigh, foot, testicle, pain with breathing, and 
headaches, which diagnoses included generalized arthralgias.  
The February 1999 VA medical opinion, based on a review of 
the medical evidence, was that it was not likely that the 
veteran's impotence, mental problems, or stomach problems 
resulted causally from the aortic femoral bypass grafting.

The evidence reflects that, following the April 1996 aortic 
femoral bypass graft, the veteran's pain of the lower 
extremities disappeared, he was found to have good and 
palpable pulse of the lower extremities, he was doing well, 
felt better, denied chest pain, was walking better, did not 
have lower extremity pain, and the incisions were well 
healed.  It was not until nearly a year later that he 
complained of chest pain.  The only medical opinion of 
record, the February 1999 VA medical opinion, was that it was 
not likely that there was additional disability that derived 
from the aortic femoral bypass grafting following surgery.  

For these reasons, the Board finds that there is no medical 
evidence of record of additional disability of the veteran's 
underlying preexisting diagnosed disabilities.  38 C.F.R. 
§ 3.358(b).  With regard to the residual scars, compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran.  38 C.F.R. § 3.358(c)(3).

Even assuming, arguendo, that there was additional disability 
following the April 1996 aortic femoral bypass graft by VA, 
there is no competent medical evidence of record that 
additional disability of the veteran's pre-existing 
impotence, psychiatric disorders, gastrointestinal disorders, 
or pain were the result of the April 1996 surgery or, as 
claimed, failure to diagnose and treat the underlying 
disorders.  The additional disability must be the result of 
such disease or injury or an aggravation of an existing 
disease or injury suffered as the result of hospitalization 
or medical treatment and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  Under the criteria in effect 
from October 1, 1997, even assuming, arguendo, that there was 
additional disability, there is no competent medical evidence 
of record to demonstrate that the proximate cause of any 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, so that 
compensation is, likewise, not warranted under the revised 
criteria in effect from October 1, 1997.  

With regard to the veteran's belief that his pre-existing 
disorders were either caused or aggravated by the April 1996 
VA aortic femoral bypass surgery, or by VA's alleged 
misdiagnosis or failure to diagnose or treat, the Board notes 
that, while the veteran is competent to testify as to 
symptomatology he has experienced at any time, he is not 
competent to offer a medical opinion that VA failed to 
properly diagnose or treat his aorto-iliac occlusive disease, 
or that he has additional disability as the result of April 
1996 VA aortic femoral bypass surgery (including disability 
manifested by impotence, mental problems, or stomach 
problems).  In this regard, the Board would point out that a 
lay person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  The veteran has not offered any medical 
evidence to show that the preexisting, underlying pathology 
was chronically worsened as the result of VA medical or 
surgical treatment (including the alleged misdiagnosis or 
failure to diagnose or treat). 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, as the preponderance of the evidence is 
against the veteran's claim.  Therefore, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on the 
basis of the resolution of reasonable doubt.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2000).



ORDER

The appeal is denied.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

